   Case 1:15-cr-00367-TWT-JKL Document 330 Filed 03/30/20 Page 1 of 14



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION


UNITED STATES OF AMERICA           )
                                   )
           v.                      )    CASE NO. 1:15-CR-00367-WSD-JKL-1
                                   )
ANTHONY LEPORE                     )

       EMERGENCY MOTION TO REDUCE SENTENCE PURSUANT TO THE
“COMPASSIONATE RELEASE” PROVISIONS OF 18 U.S.C. §3582(C)(1)(a)(i)

     COMES NOW Anthony Lepore, by and through undersigned counsel,

and hereby files this Emergency Motion to reduce his sentence

pursuant to the “compassionate release” statute. Defendant is 68.

Because of his age, he in the high-risk category and may die if he

is infected with the coronavirus.         The Bureau of Prisons (BOP)

acknowledges that the virus is spreading among its institutions.

The Attorney General of the United States four days ago recommended

that BOP release as many non-dangerous offenders as possible in

this emergency situation. However, like all large institutions, BOP

acts slowly. Lives are on the line. Under these circumstances,

Defendant’s sentence should be reduced to time served and he should

be immediately released from custody.       Mr. Lepore has served the

bulk of his sentence, he fully paid all financial obligations years

ago, he has no prior record, and his family is ready to spring into

action   and    put him   into   self-quarantine at   his residence      in

Birmingham, Alabama.      The Court should therefore grant this Motion.
    Case 1:15-cr-00367-TWT-JKL Document 330 Filed 03/30/20 Page 2 of 14



                              Introduction

     Mr. Lepore was born on March 15, 1952.         Until this case, he

was the classic self-made man, working up from the janitor to

ultimately being the CEO of an $80 million per year facilities

services company.

     The   government   investigated    bribes   paid   by   some   of    the

company’s executives to a corrupt official in Dekalb County. Mr.

Lepore was indicted and then convicted after a trial before then-

Judge William Duffey in this Court.       Defendant was found guilty of

conspiracy to commit Honest Services Fraud, in violation of 18

U.S.C. §1349, Honest Services Mail Fraud, in violation of 18 U.S.C.

§1341 and 1346, and Bribery, in violation of 18 U.S.C. §666(a)(2).

     Judge Duffey sentenced Mr. Lepore on January 13, 2017 to

imprisonment for 108 months, a fine of $150,000.00, restitution of

$165,415.83 supervised release of two years, and the mandatory

Special Assessment of $1,600.00. Defendant paid all financial

penalties shortly before he began serving the custodial portion of

his sentence.

     Mr. Lepore self-surrendered to the Bureau of Prisons on March

21, 2017, just after his 65th birthday. According to the BOP

website, he will be released from confinement on January 20, 2025,

shortly before his 73rd birthday. BOP officials have also calculated

slightly earlier release dates, based on rules imposed as part of

                                    2
   Case 1:15-cr-00367-TWT-JKL Document 330 Filed 03/30/20 Page 3 of 14



the First Step Act.        Under these new rules, Defendant could be

released as early as 2022.      Defendant is currently incarcerated at

the Federal Prison Camp in Montgomery, Alabama.

     This motion is filed because Mr. Lepore meets the criteria for

compassionate release and because his vulnerability to infection by

the coronavirus (COVIID-19) places him at a serious risk of death

if he remains in BOP custody. As amended by the First Step Act, the

compassionate release statute, § 3582(c)(1)(A)(i), allows courts to

reduce   sentences   for    “extraordinary   and   compelling”   reasons.

Sentence reductions under § 3582(c)(1)(A)(i) must be consistent

with the policy statement in U.S.S.G. § 1B1.13 and must reflect

consideration of the sentencing factors in 18 U.S.C. § 3553(a). Mr.

Lepore qualifies for such relief. He just turned 68 years old. Like

many in his age group, he suffers from hypertension and high

cholesterol. His age and health and the spread of coronavirus

within BOP institutions are the “extraordinary and compelling”

reasons that justify his release from custody.

          The Pandemic is a compelling and extraordinary
         circumstance that warrants compassionate release

     On March 11, 2020, the World Health Organization officially

classified the new strain of coronavirus that causes COVID-19 as a

pandemic. The number of people infected and dying increase each

day. These numbers almost certainly underrepresent the true scope

of the crisis; test kits in the United States have been inadequate

                                    3
   Case 1:15-cr-00367-TWT-JKL Document 330 Filed 03/30/20 Page 4 of 14



to meet demand.

      On March 13, 2020, the White House declared a National

Emergency, under Section 319 of the Public Health Service Act (42

U.S.C. § 247(d)). Also, on March 16, 2020, the White House issued

guidance recommending that, for the next eight weeks, gatherings of

ten persons or more be canceled or postponed.                These drastic

measures followed issuance of a report by British researchers

concluding that 2.2 million Americans could die without drastic

intervention to slow the spread of the deadly illness.

     The Centers for Disease Control also issued guidance.           It is

well-known that adults over 60 years old and people with chronic

medical   conditions   such   as   lung   disease,   heart   disease,    and

diabetes are all at much higher risk from the virus.             CDC tells

such individuals to take immediate preventative actions, including

avoiding crowded areas and staying home as much as possible.             The

new parlance is “social distancing”.         As set out below, that is

impossible for Mr. Lepore.

          BOP Custody Increases Spread of the Virus and
   Defendant’s Age and Health Make Him Especially Susceptible

     It is only a matter of time before the virus infects the

prison camp where Defendant is incarcerated. As of the writing of

this Motion, the BOP website acknowledges 19 inmates and 19 staff

members are infected throughout the country.

https://www.bop.gov/coronavirus/index.jsp        The numbers are updated

                                    4
    Case 1:15-cr-00367-TWT-JKL Document 330 Filed 03/30/20 Page 5 of 14



each afternoon at 3:00 pm.        The lack of tests is now commonly

recognized as the reason why nobody is certain as to the breadth of

the pandemic.     What is certain is that the virus is spreading

within                      custodial                       institutions.

https://www.reuters.com/article/us-health-coronavirus-usa-inmates-

insigh/spread-of-coronavirus-accelerates-in-u-s-jails-and-prisons-

idUSKBN21F0TM

      Conditions of confinement create an optimal environment for

the transmission of contagious disease. Inmates arrive at BOP

facilities from all over the country, and people who work in the

facilities leave and return daily. Public health experts believe

that incarcerated individuals are at special risk of infection,

given their living situations, and may also be less able to

participate in proactive measures to keep themselves safe; infection

control is challenging in these settings.

     The social distancing that public health officials advocate as

essential to limiting the spread of COVID-19 is simply impossible

in jail and prison facilities. Crowding, inadequate ventilation,

and security issues all contribute to the spread of infectious

disease. Hand sanitizer, an effective disinfectant recommended by

the Centers for Disease Control to reduce transmission rates, is

contraband in jails and prisons because of its alcohol content.

Correctional health experts worry that these facilities may become


                                    5
   Case 1:15-cr-00367-TWT-JKL Document 330 Filed 03/30/20 Page 6 of 14



incubators for the disease.

                           BOP Will Not Act Quickly

     Members of Congress have written to the Bureau of Prisons to

urge that efforts be made to allow immediate release of non-

violent, elderly inmates.         As of the writing of this Motion, BOP

has ignored this request.

     Recognizing the dire situation, Attorney General William Barr

issued a memorandum this past Thursday.       In that memo, the Attorney

General   directed   BOP    to    release   certain   prisoners   to    home

confinement.

https://www.nytimes.com/reuters/2020/03/26/us/26reuters-health-

coronavirus-prisons.html         However, even pursuant to the Attorney

General’s public announcement of this Memo, it seems clear that BOP

will not release any prisoners for at least 14 days after the

prisoner is found to be eligible for home confinement.        Id.      In the

meantime, the virus spreads deeper around the Nation, and seeps

into BOP facilities where elderly prisoners such as Mr. Lepore have

virtually no defense.

               The §3553(a) Factors and the Release Plan
          Strongly Favor Reducing the Sentence to Time Served

     Mr. Lepore is 68 years old, suffers from underlying health

issues, and qualifies for compassionate release.        His age makes him

exceptionally vulnerable to COVID-19.

     Before he was convicted, Defendant was the CEO of a large

                                      6
   Case 1:15-cr-00367-TWT-JKL Document 330 Filed 03/30/20 Page 7 of 14



company.     He had no prior criminal record.    After being convicted,

he has been a model prisoner.    Even before he began his sentence he

paid all the substantial financial obligations imposed by Judge

Duffey. Under these circumstances, compelling and extraordinary

circumstances exist to support compassionate release. There is an

urgent need to act now, before the virus spreads further and Mr.

Lepore becomes infected.

     When extraordinary and compelling reasons are established in

support of     compassionate release, the Court must then consider

additional factors before ordering release of a prisoner. 18 U.S.C.

§ 3582(c)(1)(A)(i). The Court must look to the sentencing factors

from 18 U.S.C.§3553(a) to determine whether a sentence reduction is

warranted.

     Last Thursday, a District Court applied this statute in the

Southern District of New York to decrease an inmate’s sentence so

as to allow that Defendant to begin home confinement.              United

States v. Campagna, 2020 WL 1489829, 16 Cr-78-01, March 27, 2020.

That Court looked at the coronavirus pandemic, that Defendant’s

compromised immune system, and the fact that the Defendant was not

a danger to the safety of any other person or to the community.

The Court converted the remaining four months of custody into home

confinement, to be followed by supervised release.       In the language

of §3882©(1)(A)(i), that Court found “extraordinary and compelling


                                   7
      Case 1:15-cr-00367-TWT-JKL Document 330 Filed 03/30/20 Page 8 of 14



reasons” to reduce the sentence in that case.

       Cases    even   before    the    pandemic          show    that    courts     have

construed their discretion generously when applying this statute

and the associated §3553(a) factors.                  These courts have granted

release    to   Defendants      convicted       of    serious      crimes     and    with

histories of violence.          Even for such offenders, courts have found

that changed health circumstances, post-offense rehabilitation, and

carefully-crafted         conditions    of   supervised          release    ameliorate

public safety concerns.

       In a case from the Northern District of Illinois, United

States v. Bailey,           the Defendant was 25 years into a 30-year

sentence for “an extensive racketeering scheme.” There had been a

specific finding that the defendant committed offenses relating to a

murder. No. 1:94-cr-00481 (N.D. Ill. July 24, 2019) (slip op. at 1).

The parties agreed that the defendant, who was almost 90 years old

and    suffered    from    several     health    issues,         had     satisfied   the

statutory requirements for compassionate release. However, the

government opposed release on discretionary grounds due to the

“reprehensible nature of the offenses” and the Defendant’s continued

denial of responsibility. Id. The District Court acknowledged that

the Defendant’s criminal history and his serious offense conduct

supported the government’s position.                  On the other side of the

ledger,     that   Court      also     looked        to    more    recent     factors:


                                         8
   Case 1:15-cr-00367-TWT-JKL Document 330 Filed 03/30/20 Page 9 of 14



institutional adjustment, lack of disciplinary infractions, current

age, and the proposed release plan.      These countervailing factors

“point in the opposite direction[.]” Id. Therefore, the District

Court granted relief, concluding that release would not minimize

the severity of the offense because the defendant had already

served most of the sentence imposed. Id. (slip op. at 2).

     In the United States District Court for the District of

Oregon, a Judge   more recently granted compassionate release to a

prisoner serving a 30-year sentence for being the leader of a

“major drug conspiracy.” United States v. Spears, No. 3:98-CR-0208-

SI-22, 2019 WL 5190877, at *4 (D. Or. Oct. 15, 2019). As recounted

in the opinion, Spears’s history included crimes of violence, his

performance on supervision in the past had been poor, and he

committed the present serious offense while in his fifties.

However, Spears is now 76 years old and suffers from “multiple

chronic serious medical conditions and limited life expectancy.”

Id. at *1. Although the government argued that Spears remained a

danger to the community, the Court disagreed. The Court concluded

that, in light of the Defendant’s strong family support, the age of

his prior convictions, and his diminished physical condition,

“appropriate supervision conditions can mitigate any limited risk”

to public safety. Id. at *5.

     Similarly, in United States v. McGraw, a Judge in the Southern


                                   9
   Case 1:15-cr-00367-TWT-JKL Document 330 Filed 03/30/20 Page 10 of 14



District   of   Indiana   granted   compassionate    release    from      the

Defendant’s life sentence for a drug trafficking conspiracy based

on serious health concerns and diminished ability to provide self-

care.   No. 2:02-cr-00018-LJM-CMM, 2019 WL 2059488 (S.D. Ind. May 9,

2019). The defendant, who was approximately 55 years old at the

time of the offense, was 72 years old at the time of the opinion

and suffered from limited mobility, diabetes, and chronic kidney

disease. Id. at *2. The government argued that the Defendant

remained a danger to the community because of his leadership in the

Diablos Motorcycle Gang, noting that he could continue his criminal

activity with simple access to a telephone. Id. at *4. The Court,

however, concluded that based on Mr. McGraw’s frail condition there

were conditions that would reasonably assure the safety of the

community, such as requiring no contact with anyone engaged in

criminal activity. Id. With respect to the § 3553(a) sentencing

factors, the Court concluded that the “significant sanction” the

defendant had already served (17 years) was sufficient. The Court

imposed lifetime supervision to “continue to serve as a sanction

and general deterrent, appropriately recognizing the seriousness of

Mr. McGraw’s conduct.” Id. at *4.

     Defendant concedes that, other than the Campagna case cited

above, the few courts to have addressed the compassionate release

statute in light of the pandemic have refused relief.            However,


                                    10
      Case 1:15-cr-00367-TWT-JKL Document 330 Filed 03/30/20 Page 11 of 14



none of these decisions in the quickly-evolving situation had the

benefit of the recent inaction by BOP, nor the memorandum issued by

the Attorney General.         These two developments demonstrate that BOP

is not going to help inmates such as Mr. Lepore in the foreseeable

future.     Even if they begin to screen prisoners for release, that

prospect will likely take months.              Elderly and infirm inmates such

as Mr. Lepore do not have the luxury of time.

       Here, Mr. Lepore was convicted of honest-services bribery and

related crimes.        The case was not a crime of violence. At his

advanced age, he poses little danger to the community.

       Defendant has a strong release plan.            All five of his children

and his many grandchildren live in the Birmingham, Alabama area.

For years he has lived with his long-time partner in that city.

She and Defendant’s children have committed to transporting him to

his home and commit to assure that he is self-quarantined there for

as long as medically necessary.

                This Court has Jurisdiction to Grant Relief

       This   Court   has     jurisdiction     to   consider    a   compassionate

release     motion    filed    by   the   Defendant     upon    the    defendant’s

exhaustion of administrative remedies or 30 days after a request

for relief is received by the warden. 18 U.S.C. § 3582(c)(1)(A)(i).

Mr.    Lepore    either     submitted     or    will   submit   a     request   for

compassionate release to the warden of his institution.


                                          11
   Case 1:15-cr-00367-TWT-JKL Document 330 Filed 03/30/20 Page 12 of 14



     As is obvious, there is a National Emergency.           There is no

time to wait for overburdened BOP officials to consider Defendant’s

request for compassionate release.       Under these circumstances, the

statute can reasonably be construed to not apply the exhaustion

requirement in a National Emergency.        Under these circumstances,

§3582(c)(1)(A)(i) authorizes this Court to consider         Mr. Lepore’s

motion for a reduction of sentence without any action by the BOP.

                                  Conclusion

     In light of the National Emergency, the BOP’s inaction, and

his personal situation, Mr. Lepore asks that the Court grant this

motion and resentence him to time served. Defendant also asks that

the Court immediately order BOP to release Mr. Lepore to his

family, who will then transport him to his home in Birmingham,

Alabama.   Defendant suggests that the Court also order that Mr.

Lepore remain self-quarantined in that residence for at least 14

days after he arrives.      Once the period of self-quarantine has

concluded, Court could amend conditions of supervision to place Mr.

Holden on home detention for some reasonable period.

     As in the cited cases, release of Mr. Lepore under the

compassionate release statute would not diminish the seriousness of

the offense of conviction, but rather would fulfill Congress’s

intent in offering courts greater flexibility to reduce sentences

when changed circumstances justify a second look. In this National


                                   12
   Case 1:15-cr-00367-TWT-JKL Document 330 Filed 03/30/20 Page 13 of 14



Emergency, the combination of factors regarding Mr. Lepore’s age,

health, incarceration, lack of prior record and strong release plan

all warrant a reduced sentence in his case.

     Signature on following page




     Dated: This 30th day of March, 2020.

                                  Respectfully submitted,

                                  /s/ Paul S. Kish
                                  PAUL S. KISH
                                  Georgia State Bar No. 424277
                                  ATTORNEY FOR ANTHONY LEPORE

Kish Law LLC
225 Peachtree Street, NE
1700 South Tower
Atlanta, Georgia 30303
404-207-1338; Fax 404-207-1339
paul@kishlawllc.com




                                   13
   Case 1:15-cr-00367-TWT-JKL Document 330 Filed 03/30/20 Page 14 of 14




                        CERTIFICATE OF SERVICE

     This is to certify that I have this day served a copy of the

foregoing filing into this District’s ECF System, which will

automatically forward a copy to counsel of record in this matter.

     Dated: This 30th day of March, 2020.


                                  /s/ Paul S. Kish
                                  PAUL S. KISH
                                  Georgia State Bar No. 424277
                                  ATTORNEY FOR ANTHONY LEPORE

Kish Law LLC
225 Peachtree Street, NE
1700 South Tower
Atlanta, Georgia 30303
404-207-1338; Fax 404-207-1339
paul@kishlawllc.com


                                   14
